ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-122, concluding that THOMAS G. FREY of METUCHEN, who was admitted to the bar of this State in 1989, should be reprimanded for violating RPC 1.15(a)(failure to safe*445guard third party funds), RPC 4.1(a)(l)(false statement of material fact or law to a third person), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d)(conduet prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that THOMAS G. FREY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.